                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

JOHNNY BLASTOFF, INC.,
                                                                ORDER
                            Plaintiff,
                                                                97-cv-155-bbc
              v.

LOS ANGELES RAMS FOOTBALL CO.,
ST. LOUIS RAMS PARTNERSHIP,
NATIONAL FOOTBALL LEAGUE PROPERTIES, INC.,
NATIONAL FOOTBALL LEAGUE and RODNEY RIGSBY,

                            Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Rodney Rigsby has filed a motion requesting copies of all documents filed in this

closed case. Dkt. #90. As Rigsby is aware, the files from this case are stored at the Federal

Records Center at the National Archives and Records Administration in Chicago. He states

that he has ordered a few documents from the archives, but that he cannot afford to order

more. He further argues that the court should send him all of the documents from this case

free of charge because he was never properly served with the documents in this case and the

other parties engaged in fraud and other illegal behavior.

       I will deny Rigsby’s request. His arguments about inadequate service, fraud, and

other illegal actions come far too late. This case has been closed since 1998 and was

affirmed by the court of appeals in 1999. Rigsby has identified no basis for reopening this

case. If he wants to review case documents, he must request those documents from the


                                              1
archives and pay the required fees.




                                         ORDER

       IT IS ORDERED that Rodney Rigsby’s request for free copies, dkt. #90, is DENIED.

The court will disregard any future documents that Rigsby files in this case.

       Entered this 3d day of October, 2019.

                                          BY THE COURT:

                                          /s/
                                          BARBARA B. CRABB
                                          District Judge




                                             2
